

117 HRES 463 IH: Expressing support for the designation of the week of June 6 through June 12, 2021, as “National Child Abuse Prevention Week” and support for children facing psychological or physical abuse.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 463IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Rutherford (for himself and Mr. Lawson of Florida) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the designation of the week of June 6 through June 12, 2021, as National Child Abuse Prevention Week and support for children facing psychological or physical abuse.Whereas children are fundamental to the success of our Nation and will shape the future of the United States;Whereas elected representatives and leaders in our communities must be ever vigilant and proactive in support of evidence-based means to prevent child abuse;Whereas economic adversity has been observed as a precursor to harsh parenting and increased risk for potential abuse of children;Whereas the mental, physical, and economic stress of the COVID–19 pandemic has demonstrated a potential environment for heightened risk of child abuse;Whereas, in 2019, an estimated 7,900,000 children were referred to Child Protective Services (CPS) agencies alleging maltreatment;Whereas reports indicate that 1 in 10 children faces sexual abuse before his or her 18th birthday;Whereas 1 in 5 children received a sexual approach or solicitation over the internet in the past year;Whereas 93 percent of juvenile sexual assault victims know their attacker;Whereas children who are sexually abused, when not provided appropriate treatment, often suffer from lifelong problems such as physical and mental health issues, drug and alcohol abuse, and suicide;Whereas children who are abused or neglected are more likely to be arrested for delinquent behavior as juveniles;Whereas children who have experienced abuse are more likely to be arrested for violent and criminal behavior as adults;Whereas child abuse and neglect have long-term economic and societal costs;Whereas approximately 1 in 7 children in the United States has experienced child abuse, neglect, or both in the past year;Whereas education and awareness of possible signs of child abuse should be prioritized for purposes of prevention; andWhereas the Monique Burr Foundation for Children of Jacksonville, Florida, plays a critical role in preventing child abuse through its use of comprehensive, evidence-based education programs: Now, therefore, be itThat the House of Representatives—(1)expresses support for the goals and ideals of National Child Abuse Prevention Week;(2)supports efforts to increase awareness of, and education for, child abuse prevention among the general public of the United States; and(3)recognizes the need for additional resources to increase awareness among the public of possible signs of child abuse and ways to prevent it from occurring.